DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patil (US Pub. 2016/0352842, IDS dated 7/28/21).
Regarding claims 1 and 11, Patil discloses an electronic device comprising: 
5a housing (par.003, portable personal computing device, PDA and cellular telephone are inherently included a housing); 
at least one antenna (fig.6 element 642); at least one wireless communication circuitry (fig.6 element 640, 646, par.034 “circuitry”) located in the housing, operatively connected to the antenna, and configured to support communication at a discovery window awake interval synchronized with an external electronic device in a same neighbor awareness 10networking (NAN) cluster based on a NAN protocol (par.004 “discovery window of the NAN….to a high power state, such as an awake mode”, par.035 “protocol”, par.062 “NAN clusters”, par.074 “discovery window of the NAN”); 
a processor (fig.6 element 610) located in the housing and operatively connected to the wireless communication circuitry; and 
a memory (fig.6 element 632) operatively connected to the processor, 
wherein the memory stores instructions that, when being executed (par.0123), cause the processor 15to: 
perform a service discovery at the discovery window awake interval through the wireless communication circuitry (par.038 “the client 110 may enter into the awake mode during each discovery window of the NAN 108 to advertise the service to other devices”), 
receive a signal notifying that the external electronic device can operate as a proxy server from the external electronic device (par.006 “the proxy device may transmit discovery proxy capability information to the provider device”, par.042 “the discovery proxy capability information”), 
20perform a proxy server negotiation with the external electronic device based on the received signal (par.0120 “initiate transmission a query from the proxy device 120 to the client device….negotiate parameters…..The client device 110 ….reject the updates.  The client device 110 acknowledges the updates if the client device 110 accepts the updates”), and 
operate the electronic device as the proxy server of the external electronic device (par.010 “a proxy device, cause the processor to perform operation including…….and initiating transmission a service discovery message from the proxy device to one or more other devices in the network”) or operate the electronic device as a proxy client of the external electronic device based on the proxy server negotiation (par.022 “cause the processor to perform operations including ….The operation also include initiating transmission of registration data to the proxy device”).  
Regarding claims 2 and 12, Patil discloses the signal comprises proxy server capability information (par.006 “the proxy device may transmit discovery proxy capability information to the provider device”, par.042 “the discovery proxy capability information”) and/or service information of the external electronic device (par.0119 “registering the service enables the proxy device 120 to proxy advertise the service to the one or more devices in the network….the service information includes MAC address…..service identifier… a discovery window wake-up””).  
Regarding claims 3 and 13, Patil discloses the proxy server negotiation comprises 30exchange of a proxy server intent, a discovery window awake interval (par.063 “according to a negotiated time between the proxy device 120 and the client device 110…a response within a particular time period…..a response to the query within the particular time period.  The proxy device 120 may continue proxy advertisement to the service”), a number of 43registrable clients, an expiration time, and/or device type information (consideration is optional).  
Regarding claims 4 and 14, Patil discloses transmit proxy registration request information including service information 5and/or the discovery window awake interval of the electronic device to the external electronic device when the electronic device is to be operated as the proxy client (par.006 “and the provider service may undergo a registration…….. and attributes about the provider device”).  
Regarding claims 5 and 15, Patil discloses an expiration time of the proxy server and to perform the service 10discovery based on the discovery window awake interval and/or service information of the electronic device and the external electronic device when the electronic device is to be operated as the proxy server “par.061 “expiration of the maximum validity time of registration”).  
Regarding claim 6, Patil discloses the external electronic device comprises a first external electronic device (par.045 “the proxy device 120 is capable of proxy advertising”) and a second external electronic device (par.045 “another proxy device”), and wherein the instructions further cause the processor to: broadcast a signal notifying that the electronic device can operate as a first proxy server through the wireless communication circuitry, and 20based on receiving a signal including a first proxy client registration request from the first external electronic device (par.074), transmit a signal including a first proxy client registration response to the first external electronic device (par.094).  
Regarding claim 16, Patil discloses broadcast a signal notifying that the electronic device can operate as a first proxy server through the wireless communication circuitry, and 20based on receiving a signal including a first proxy client registration request from the first external electronic device (par.074), transmit a signal including a first proxy client registration response to the first external electronic device (par.094).  
Regarding claims 7 and 17, Patil discloses based on receiving a signal notifying that the second external electronic device can operate as a second proxy server from the second external electronic device through the wireless communication circuitry while operating as the first proxy server of the first external electronic device (par.045 “at every other discovery window of the NAN, etc.  The client device 110 may select a proxy device to proxy advertise the service based on the indication……However, if data stored at the client device 110 indicates that the service should be advertised more frequently, the client device 110 may select another proxy device”), transmit a signal including a second proxy client registration 30request to the second external electronic device (par.046).  
Regarding claims 8 and 18, Patil discloses based on receiving a signal including a second proxy client registration response from 5the second external electronic device, operate the electronic device as a first proxy client of the second external electronic device in parallel with operating the electronic device as the first proxy server of the first external electronic device (par.035 “it should be understood that a device, such as the client device 110 and/or the proxy device 120, may perform multiple function concurrently.  For example, a device may be a proxy device, a client to another proxy device”, par.070 “the first interface may control operations of the proxy functionality….A second interface may be between a NAN discovery engine and the proxy client.  The Nan discovery engine use the second interface to request registration”).  

Allowable Subject Matter
Claims 9-10 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642